--------------------------------------------------------------------------------

EQUITY TRANSFER AGREEMENT


(English Translation)



This Equity Transfer Agreement (the "

Agreement") is entered into by and among the following parties on June 12, 2008
at Kaili City, Guizhou Province of China:



Transferors:

(1) Huizong Zhang (hereinafter referred to as "Transferor");
      Address: No. 164, Zhanghangou Huilong Village Mihe Town Gongyi City, Henan
Province.
      ID: 410124196808250011

(2) Yuanwei Zhang (hereinafter referred to as "Transferor") ;
      Address: No. 95 Xingzheng Road Mihe Town Gongyi City, Henan Province.
      ID: 41018119530103514

(3) Shuqin Yu (hereinafter referred to as "Transferor");
      Address: No. 164, Zhanghangou Huilong Village Mihe Town Gongyi City, Henan
Province.
      ID: 410181196901010108

The above three transferors are hereinafter collectively referred to as the
"Transferors".

Transferee (the "Transferee"):

Henan GengSheng Refractories Co., Ltd.
Address: No. 88 Gengsheng Road Dayugou Town Gongyi City, Henan Province.

The Transferors and the Transferee are hereinafter referred to as the "Party"
respectively and the "Parties" collectively.

WHEREAS



The Transferors are the shareholders of Xin Yu Abrasive Limited (the "Xin Yu"),
collectively holding 100 % shares of the Xin Yu (the "Shares"), among which
56.8% equity held by Huizong Zhang, 26.6%equity held by Yuanwei Zhang, and 16.6%
equity held by Shuqin Yu respectively.

WHEREAS



The Transferors agree to transfer all the equities they hold to the Transferee.

NOW, THEREFORE

, the Parties hereby agree to enforce the Agreement as follows based on the
principle of good faith and mutual benefit:



Article 1 Share Transfer



1.1 As per stipulations in this Agreement, the Transferor, as the owner of all
shares of the Xin Yu, shall transfer such Shares to the Transferee (the
"Transfer").

1.2 After the Transfer, the Transferee will own 100% shares of the Xin Yu and
becomes the sole shareholder of the Xin Yu.

Article 2 Transfer Price and Payment

2.1 The Parties agree that the total value of this Transfer is RMB6,000,000
(approximately US$869,565), among which RMB3,408,000 (approximately US$493,913)
to be transferred to Huizong Zhang, RMB 1,596,000 (approximately US$231,304) to
be transferred to Yuanwei Zhang, and RMB 996,000 (approximately US$144,347) to
be transferred to Shuqin Yu respectively.

2.2 The Parties agree to pay the value of the Transfer as follows:

(1) Upon the execution of this Agreement, the Transferee will pay RMB 5,400,000
(approximately US$782,608) to the Transferors to commence the transfer procedure
then the management team of Transferee shall start to operate the Xin Yu.

--------------------------------------------------------------------------------

(2) The Transferee will repay the balance of RMB 600,000 (approximately
US$86,957) to the Transferors within 30 days after completing the transfer
registration with Commerce Department.

2.3 The Transferors shall provide the receipts to the Transferee after receiving
the payment.

Article 3 Transfer Procedure

3.1 Upon the execution of this Agreement, the Transferors will transfer all the
related documents including original business certificate, tax registration
certificate, corporate code, corporate seals, financial approval stamp, contract
seal, and all the approved documents from government and contracts upon the
establishment of company. The procedures of the Transfer shall be agreed by the
Parties in written. The date of completion of all the paperwork transfer is the
date of the Transfer.

3.2 Upon the execution of this Agreement and the completion of the Transfer, the
Transferee shall be responsible for all the procedures of registration of
ownership transfer and the Transferors shall provide all needed assistance.

3.3 The closing date of this Transfer is the date of the registration of
ownership to be approved by the Commerce Department.

Article 4 Assets Disposal & Price of Equity Transfer

4.1 The Xin Yu shall manage its assets prior to the Transfer as follows:

(1) The Xin Yu shall continue to have rights of use for all the tangible and
intangible assets it owned before the Transfer including smelting and abrasive
production lines. The Transferee will possess the ownership and the price of
Transfer will be concluded under Article 2 in this Agreement.

(2) The Transferors will enjoy all the rights and interests of the raw
materials, semi-finished products, finished products and tools and parts listed
on the book prior to the Transfer. The Parties shall negotiate the price of the
Transfer if the Xin Yu will continue to have rights of use (the Transferee own
the ownership of assets) for the above assets after the Transfer. The value of
parts and tools are evaluated based on their book value; the prices of other
assets will be further negotiated and concluded by the Parties.

(3) The Parties shall discuss how to dispose other assets on the book prior to
the Transfer.

(4) The rights and benefits, credits and debits the Xin Yu have will be all
transferred to the Transferee upon the completion of transfer. Prior to
transaction, the Transferors will enjoy related benefits and rights and be
responsible for all the creditor’s rights and debts belonging to the Xin Yu. The
transferors shall be responsible for the previous unresolved debts, including
but not limited to unpaid tax, the obligation incurred from guarantees for their
party, existing law suit, arbitration, potential law suit and arbitration, and
other existing or potential payable items or potential rights restriction, and
the duty and obligations occurred after the transfer. The Transferors shall
communicate one and the others to fulfill obligation or re-pay the debt. The
Transferee shall be legible to recover the debts to be re-paid legally by the
Transferee due to legal requirement.

(5) All the assets and debits related to Xin Yu prior to the transfer but to be
owned by the Transferors after the transfer (neither the Xin Yu has rights of
use nor the Transferee has the ownership either) will be legally transferred to
the Transferors at the price of RMB 1 from the Xin Yu.

Article 5 Tax Payment

Each Party shall be responsible for all the tax levied from the Transfer
respectively.

Article 6 Personnel Management



The employees of Xin Yu shall be fully devoted to work as usual and maintain the
normal operation after the Transfer. The Transferee shall guarantee to at least
offer the same salary, employee benefits and welfares to be provided by the Xin
Yu.

--------------------------------------------------------------------------------

Article 7 Warrants

7.1 From the Transferors

(1) The Transferor hereby warrant that they have the rights under the laws of
the People’s Republic of China to own, use, enjoy the benefits of and dispose of
the equity will not be restricted by any law or any contract’s obligations to
prevent the Transfer agreed in this Agreement.

(2) Upon the execution of this Agreement, the legality, effectiveness, and
obligation are considered to be established.

(3) The Transferors hereby warrant that the equity to be transferred and the
assets of the Xin Yu to be disclosed to the Transferee are legally owned by them
without existing issues regarding pledge, guarantee, freezing of assets or the
rights involved with the third parties, or any law suits, arbitration, and
disputes to impair the Transfer.

(4) The Transferors hereby warrant that all the information to be disclosed
regarding the Transfer is fully and truly informed and valid without any
misleading presentations.

(5) The Transferors shall provide all the necessary documents, materials, and
related information in order to promptly complete this Transfer.

(6) Prior to the execution of this Agreement, the Transferors warrant that all
the documents and information to be provided truly represent the status of the
Xin Yu.

7.2 From the Transferee

(1) The Transferee in this Agreement is the enterprise legal person to be
registered and legally established under the PRC laws.

(2) Upon the execution of this Agreement, the legality, effectiveness, and
obligation are considered to be established.

(3) The Transferee shall provide all the necessary documents, materials, and
related information in order to promptly complete this equity transfer
transaction.

(4)The Transferee warrants the legal capacity and authorization to execute this
Agreement will not involve any violation of sanction, governing law, and the
restrictions of contract.

Article 8 Liabilities for Breach of Contract



8.1 Upon the effectiveness of this Agreement, the Parties shall be bound by the
terms of this Agreement. Any defaults against the Agreement shall be considered
as violations according to the "Contract Law of People’s Republic of China".

8.2. The breaching party shall, in addition to be responsible all the economic
damages including but not limited to expenses for legal counsels and law suits
incurred from the violation due to the violations.

8.3. Neither of the Party shall be responsible for partial or complete failure
of fulfilling the obligations under this Agreement due to the reasons which is
beyond self-control such as government’s disapproval or the matter of force
majeure.

Article 9 Dispute settlement

9.1 Any dispute shall be settled through negotiation by the Parties. The case
shall be filed to the local jurisdiction this Agreement executed when the
consensus of settlement cannot be reached.

9.2 Except the unsettled disputes, the Parties shall continue to fulfill their
obligations under this Agreement.

--------------------------------------------------------------------------------

Article 10 Confidential Treatment

Without the permission of the other Party in writing, any Party shall not
disclose the Agreement or any content or material in connection with any
transaction of this Agreement or its supplements including but not limited to
any operations statistics, financial statements, agreements, and any commercial
information neither in writing and oral format, excluding the following
disclosure:

(1) The disclosure is made according to the provisions of applicable laws,
regulations and rules (including, but not limited to, regulations of security
exchanges) or requirements of relevant government authorities or supervision
authorities, or court orders;

(2) The disclosure to legal counselor or other consulting institutions in order
to complete this Transfer;

(3) The disclosure is agreed by the Parties.

Article 11 Miscellaneous



11.1 This Agreement, for the purpose of the Transfer to be executed under the
consensus among the Transferor and the Transferee, will become effective as of
the date when the Transferors and the Transferee sign and affix the company seal
to this Agreement.

11.2 Any supplements to be signed in order to enforce this Agreement and other
official documents approved by related authority but not included to this
Agreement are all considered as supplements to this Agreement as annexes.

11.3 There are five copies of the Agreement are signed as originals with the
same legal validity. The Transferors have three original for each transferors,
and the Transferee has two originals.

Transferor:   Transferee: Huizong Zhang By:/s/ Huizong Zhang Henan Gengsheng
Refractories Co., Ltd. (Seal)   (Seal) Yuanwei Zhang By: /s/ Yuanwei Zhang By:
/s/ Shunqing Zhang (Seal)   Legal Representative/Authorized Representative
Shuqing Yu By: /s/: Shuqin Yu   (Seal)    

--------------------------------------------------------------------------------